       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 1 of 20




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


     MCDONNEL GROUP, LLC                                            CIVIL ACTION


     VERSUS                                                         NO. 19-9391


     DFC GROUP, INC.                                                SECTION: “G”(2)



                                          ORDER AND REASONS

       This litigation arises out of an alleged breach of a construction contract to renovate the

French Quarter Residences Project in New Orleans, Louisiana.1 Plaintiff McDonnel Group, LLC

(“Plaintiff”) brings a claim against Defendant DFC Group, Inc. (“Defendant”) for negligent

professional undertaking under Louisiana law.2 Before the Court is a “Motion for Summary

Judgment” filed by Defendant.3 Considering the motion, the memoranda in support and in

opposition, the record, and the applicable law, the Court denies the motion without prejudice

pursuant to Rule 56(d) of the Federal Rules of Civil Procedure.

                                                    I. Background

A.     Factual Background

       On October 14, 2015, Plaintiff, a general contractor, contracted entered into a contract

with French Quarter Apartments Limited Partnership (“FQA”), as owner, to complete

construction of the French Quarter Residences Project in New Orleans, Louisiana (the “FQA-



       1
           Rec. Doc. 1-2 at 1; Rec. Doc. 27 at 2.

       2
           Rec. Doc. 1-2 at 3; Rec. Doc. 27 at 8.

       3
           Rec. Doc. 30.


                                                          1
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 2 of 20




Plaintiff Contract”).4 FQA then separately contracted with Defendant for Defendant to serve as

FQA’s designated “owner’s representative” (the “FQA-Defendant Contract”).5 The FQA-

Plaintiff Contract allegedly had an initial guaranteed maximum price of $32,095,000, subject to

additions and deductions via “change orders.”6 Plaintiff and FQA allegedly agreed to multiple

change orders, which resulted in a revised maximum guaranteed price of $35,322,395 for the

FQA-Plaintiff Contract.7

       In addition, Plaintiff and FQA allegedly entered into multiple “contract modification”

agreements involving the FQA-Plaintiff Contract, including a “Third Contract Modification

Agreement” effective February 10, 2017.8 Plaintiff claims that the Third Contract Modification

Agreement entitled Plaintiff to a “Completion Bonus Fee” and “Utility Reimbursement” if

Plaintiff substantially completed the French Quarter Residences Project by August 11, 2017.9

Plaintiff asserts that it achieved substantial completion of the French Quarter Residences Project

on or before August 11, 2017.10

       Plaintiff contends that, despite Plaintiff achieving timely substantial completion,

Defendant “refused and/or failed to advise FQA” to certify substantial completion before the

August 11, 2017 deadline “to avoid FQA paying [Plaintiff] the Completion Bonus Fee and Utility




       4
           Rec. Doc. 27 at 2.

       5
           Id. at 2.

       6
           Id.

       7
           Id.

       8
           Id. at 3.

       9
           Id.

       10
            Id. at 4.


                                                2
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 3 of 20




Reimbursement.”11 Plaintiff further contends that Defendant and FQA “pressured [the French

Quarter Residences Project architect] to delay certifying Substantial Completion of the Project

until September 14, 2017.”12 Additionally, Plaintiff alleges that Defendant failed to timely

approve Plaintiff’s payment applications for completed work on the French Quarter Residences

Project, including Plaintiff’s final applications for payment submitted on March 14, 2018 and

March 20, 2018.13 Plaintiff asserts that Defendant “continues to advise FQA to withhold payment

from [Plaintiff] for alleged delays despite [Plaintiff’s] timely completion of its work.”14

       Plaintiff alleges that Defendant’s representations and advice to FQA constitute a negligent

professional undertaking.15 Plaintiff argues that Defendant is solidarily liable with FQA to

Plaintiff for all damages Plaintiff suffered due to Defendant’s actions as FQA’s representative on

the French Quarter Residences Project.16

B.     Procedural Background

       On June 28, 2018, Plaintiff filed a complaint against FQA in this Court for allegedly

breaching the FQA-Plaintiff Contract in case number 18-cv-6335.17 On November 19, 2018, this

Court stayed case number 18-cv-6335 pending conclusion of the arbitration proceedings between

Plaintiff and FQA.18 On June 28, 2019, this Court entered an order administratively closing the


       11
            Id.

       12
            Id.

       13
            Id. at 5.

       14
            Id.

       15
            Id. at 8–9.

       16
            Id.

       17
            McDonnel Group, LLC v. French Quarter Apartments Limited Partnership, 18-cv-6335, Rec. Doc. 1.

       18
            McDonnel Group, LLC v. French Quarter Apartments Limited Partnership, 18-cv-6335, Rec. Doc. 20.


                                                      3
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 4 of 20




breach of contract suit brought by Plaintiff against FQA.19

       On February 15, 2019, Plaintiff filed a petition against Defendant in the 24th Judicial

District Court for the Parish of Jefferson, State of Louisiana.20 On April 15, 2019, Defendant

removed the case to this Court, asserting diversity jurisdiction pursuant to 28 U.S.C. § 1332.21

On April 20, 2019, Defendant filed a motion to dismiss.22 On October 29, 2019, this case was

transferred from Judge Wendy Vitter, Section “D” of this Court, to Chief Judge Nannette Brown,

Section “G” of this Court, pursuant to Local Rule 3.1.1.23 On February 21, 2020, this Court denied

the motion to dismiss and granted Plaintiff leave to file an amended complaint to allege facts

showing that its tort claim is not barred by the one-year prescriptive period under Louisiana Civil

Code article 3492.24 On March 13, 2020, Plaintiff filed a first amended complaint.25 Defendant

filed an answer on March 30, 2020.26

       On April 1, 2020, Defendant filed the instant motion for summary judgment.27 Plaintiff

filed an opposition to the instant motion on April 28, 2020.28 On May 7, 2020, with leave of




       19
            McDonnel Group, LLC v. French Quarter Apartments Limited Partnership, 18-cv-6335, Rec. Doc. 21.

       20
            Rec. Doc. 1-2.

       21
            Rec. Doc. 1.

       22
            Rec. Doc. 5.

       23
            Rec. Doc. 19.

       24
            Rec. Doc. 23.

       25
            Rec. Doc. 27.

       26
            Rec. Doc. 28.

       27
            Rec. Doc. 30.

       28
            Rec. Doc. 33.


                                                      4
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 5 of 20




Court, Defendant filed a reply to Plaintiff’s opposition.29

                                         II. Parties’ Arguments

A.     Defendant’s Arguments in Support of the Motion for Summary Judgment

       Defendant’s sole argument in support of the motion for summary judgment is that

Plaintiff’s negligent professional undertaking tort claim is barred by the one-year prescriptive

period for delictual actions set forth at Louisiana Civil Code article 3492.30 Specifically,

Defendant argues that the factual basis for Plaintiff’s claim was “clearly known” to Plaintiff more

than one year prior to February 15, 2019, the day on which Plaintiff filed the petition against

Defendants in state court.31 In support, Defendant offers various documentation and written

testimony which Defendant contends “makes clear [that] [Plaintiff] was fully aware as of October

2017, at the latest, of the actions of [Defendant] which [Plaintiff] now contends support its

claims.”32 Defendant also asserts that the complaint Plaintiff filed against FQA for allegedly

breaching the FQA-Plaintiff Contract33 does not interrupt prescription under Louisiana law

because Defendant and FQA are not solidarily liable to Plaintiff under Louisiana Civil Code

article 2324.34

B.     Plaintiff’s Arguments in Opposition to the Motion for Summary Judgment

       In opposition to the instant motion, Plaintiff argues that the tort claim against Defendant




       29
            Rec. Doc. 40.

       30
            Rec. Doc. 30-4 at 6.

       31
            Id. at 6–7.

       32
            Id. at 7–10.

       33
            McDonnel Group, LLC v. French Quarter Apartments Limited Partnership, 18-cv-6335, Rec. Doc. 1.

       34
            Rec. Doc. 30-4 at 11–12.


                                                      5
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 6 of 20




is not prescribed for three reasons: (1) Plaintiff brought the negligent professional undertaking

claim within one year of its accrual; (2) Defendant’s allegedly negligent actions constitute a single

continuing tort under the continuing tort exception to the prescriptive period; and (3) Defendant

and FQA are solidary liable to each other, and the filing of the June 2018 complaint against FQA

therefore interrupted the prescriptive period on the instant claim.35

        First, Plaintiff argues that the tort claim against Defendant for negligent professional

undertaking is not prescribed because “FQA was still making payments [to Plaintiff] through

March 2, 2018.”36 Plaintiff contends that because payments were ongoing until March 2, 2018,

damages did not accrue until less than a year before Plaintiff filed suit in February 2019.37 Plaintiff

asserts that “[d]iscovery on the FQA-[Defendant] relationship and communications will shed

further light on this point and confirm the full extent to which [Defendant] was actively advising

FQA . . . .”38

        Second, Plaintiff argues that “[Defendant’s] negligent actions were of a continuing nature,

requiring a finding that [Plaintiff’s] lawsuit against [Defendant] is not prescribed.”39 Plaintiff

relies on the “continuing tort doctrine” to argue that ongoing damages result in an “extended

prescriptive period,” and that Defendant’s allegedly negligent actions constitute a single

continuing tort under the doctrine.40 In the alternative, Plaintiff argues that each of Defendant’s




        35
             See Rec. Doc. 33.

        36
             Id. at 16.

        37
             Id.

        38
             Id. at 20.

        39
             Id.

        40
             Id. at 20–24.


                                                  6
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 7 of 20




allegedly negligent actions “stands independently and should be found to have arisen on different

dates for purposes of prescription.”41

       Third, Plaintiff argues that the tort claim against Defendant is not prescribed because

Defendant and FQA are solidarily liable to Plaintiff under Louisiana law.42 Plaintiff avers that

because Defendant and FQA are solidarily liable to Plaintiff, the lawsuit filed by Plaintiff against

FQA on June 28, 2018, interrupted prescription of Plaintiff’s claims against Defendant.43 Plaintiff

also contends that it “expects to uncover information through discovery that will shed additional

light on the contractual relationship between [Defendant] and FQA.”44 Moreover, Plaintiff states

that “the relationship between FQA and [Defendant] remains unclear” and “raise[s] factual issues

that preclude summary judgment.”45

       Across these three arguments, Plaintiff makes an overarching argument that discovery is

still “in its infancy” and summary judgment is not appropriate at this stage pursuant to Federal

Rule of Civil Procedure 56(d).46 Plaintiff provides a declaration of its counsel, M. David Kurtz,

to support its position that additional discovery is needed to properly oppose the motion for

summary judgment.47 Therefore, Plaintiff argues that summary judgment is not appropriate at this

time because additional discovery may shed light on the factual issues raised in the motion.48


       41
            Id. at 24.

       42
            Id. at 12–16.

       43
            Id. at 2.

       44
            Id. at 14.

       45
            Id. at 15–16.

       46
            Id. at 11–12 (citing Rec. Doc. 33-2).

       47
            Rec. Doc. 33-2.

       48
            Rec. Doc. 33 at 25.


                                                    7
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 8 of 20




C.      Defendant’s Arguments in Further Support of the Motion for Summary Judgment

        In reply, Defendant offers several arguments in further support of the motion for summary

judgment. First, Defendant argues that additional discovery is not needed.49 Second, Defendant

contends that Defendant’s professional role on the French Quarter Residence Project ended on

February 9, 2018, over a year before Plaintiff filed the petition in this case.50 Third, Defendant

reasserts that it is not solidarily liable with FQA to Plaintiff.51 Fourth, Defendant argues that under

Louisiana law, the prescriptive period begins to run when the injured party becomes aware that it

“may incur some damage as a result of the alleged negligence of the defendant, not when the final

amount of that damage is known.”52 Fifth, Defendant contends that the continuing tort doctrine

is inapplicable in this matter because “[Defendant’s] actions were not continuous in the sense that

there was not a breach, and resulting damage, on a daily basis.”53 Finally, Defendant avers that

the exhibits offered by Plaintiff in opposition to the motion for summary judgment are “irrelevant

and/or do not support the arguments made.”54

                                        III. Legal Standard

        Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter




        49
             Rec. Doc. 40 at 2–4.

        50
             Id. at 4–5.

        51
             Id. at 5–8.

        52
             Id. at 8–9.

        53
             Id. at 9–12.

        54
             Id. at 13–14.


                                                  8
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 9 of 20




of law.”55 The court considers “all of the evidence in the record but refrains from making

credibility determination or weighing the evidence.”56 All facts and reasonable inferences must

be drawn in the light most favorable to the nonmoving party.57 An issue is genuine when

“evidence is such that a reasonable jury could return a verdict for the nonmoving party.”58

       The party seeking summary judgment has the burden of proof to show that no genuine

dispute as to any material fact exists and may prove this by: “(1) submit[ing] evidentiary

documents that negate the existence of some material elements of the opponent’s claim or

defense, or (2) if the crucial issue is one on which the opponent will bear the ultimate burden of

proof at trial, demonstrate[ing] that the evidence in the record insufficiently supports an essential

element of the opponent’s claim or defense.”59 Pursuant to Celotex Corp. v. Catrett, if the

dispositive issue is one that the nonmoving party bears the burden of proving, the moving parties

burden is discharged upon “showing” the court that there is insufficient evidence to support the

nonmoving parties case.60 If the movant meets their burden by showing there is insufficient record

evidence on an issue in which the nonmoving party bears the burden of proof, the burden shifts

to the nonmoving party to prove a genuine issue of material fact.61 A genuine issue may not be

created by “‘some metaphysical doubt as to the material facts,’ ‘by conclusory allegations,’ by



       55
            Fed. R. Civ. P. 56(a); see also Little v. Liquid Air Corp, 37 F.3d 1069, 1075 (5th Cir. 1994).

       56
            Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).

       57
          Rabalais v. BP Expl. & Prod., No. 18-cv-9718, 2019 WL 2546927, at *2 (E.D. La. June 20, 2019) (Africk,
       J.).

       58
            Matsushita Elec. Indus. Co. Ltd. V. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

       59
            Duplantis v. Shell Offshore, Inc., 948 F.2d 187, 190 (5th Cir. 1991) (internal citation omitted).

       60
            477 U.S. 317, 324–25 (1986).

       61
            Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994).

                                                           9
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 10 of 20




‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.”62 The nonmoving party may

not rest on the pleadings and must establish specific facts creating a genuine issue.63 Additionally,

“summary judgment is mandatory against a party who fails to make a showing sufficient to

establish the existence of an elements essential to that party’s case, and one which that party will

bear the burden of proof at trial.”64

        Pursuant to Rule 56(d) of the Federal Rules of Civil Procedure, if a nonmovant shows by

affidavit or declaration that “it cannot present facts essential to justify its opposition” to a motion

for summary judgment, the Court may: “(1) defer considering the motion or deny it; (2) allow

time to obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate

order.” Rule 56(d) “provides a mechanism for dealing with the problem of premature summary

judgment motions.”65 Rule 56(d) “allows for further discovery to safeguard non-moving parties

from summary judgment motions that they cannot adequately oppose.”66 “Such motions are

broadly favored and should be liberally granted.”67

                                                      IV. Analysis

        Defendant argues that summary judgment is appropriate in this case because Plaintiff’s

negligent professional undertaking claim is barred by the one-year prescriptive period for



        62
             Little, 37 F.3d at 1075.

        63
             Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

        64
             Brown v. Offshore Specialty Fabricators, Inc., 663 F.3d 759, 766 (5th Cir. 2011).
        65
          State Farm Fire & Cas., Co. v. Whirlpool Corp., No. 10-1922, 2011 WL 3567466, at *2 (N.D. Tex. Aug.
        15, 2011) (citing Parakkavetty v. Indus Int'l, Inc., 2004 WL 354317, at *1 (N.D. Tex. Feb.12, 2004) (citing
        Owens v. Estate of Erwin, 968 F.Supp. 320, 322 (N.D.Tex. 1997))).

        66
          Culwell v. City of Fort Worth, 468 F.3d 868, 871 (5th Cir. 2006) (citing Washington v. Allstate Ins. Co.,
        901 F.2d 1281, 1285 (5th Cir.1990)).

        67
             Id. (citing Int'l Shortstop, Inc. v. Rally's Inc., 939 F.2d 1257, 1267 (5th Cir. 1991)).


                                                            10
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 11 of 20




delictual actions under Louisiana Civil Code article 3492.68 In opposition, Plaintiff argues that

the claim is not barred by the one-year prescriptive period.69

       When presented with a state law claim, “federal courts apply state statutes of limitations

and related state law governing tolling of the limitation period.”70 “[U]nder Louisiana

jurisprudence, prescriptive statutes are to be strictly construed against prescription and in favor

of the obligation sought to be extinguished; of two possible constructions, that which favors

maintaining, as opposed to barring, an action should be adopted.”71 Louisiana Civil Code article

3492 provides that “[d]elictual actions are subject to a liberative prescription of one year.” Article

3492’s one-year prescriptive period for tort actions begins to run when “the injured party

discovers or should have discovered the facts upon which his cause of action is based.”72

       Plaintiff concedes that the negligent professional undertaking claim is subject to Article

3492’s one-year prescriptive period.73 Plaintiff argues that the tort claim is not prescribed for

three reasons: (1) Plaintiff brought the negligent professional undertaking claim within one year

of its accrual; (2) Defendant’s allegedly negligent actions constitute a single continuing tort under

the continuing tort exception to the prescriptive period; and (3) Defendant and FQA are solidarily

liable, and the filing of the June 2018 complaint against FQA interrupted the prescriptive period

on the instant claim.74 Plaintiff also argues that summary judgment is not appropriate at this time


       68
            Rec. Doc. 30-4 at 6.

       69
            See Rec. Doc. 33.

       70
            Hensgens v. Deere & Co., 869 F.2d 879, 880 (1989).

       71
            Bustamento v. Tucker, No. 92-C-0523 (La. 10/19/92), 607 So. 2d 532, 537.

       72
            Griffin v. Kinberger, 507 So. 2d 821, 823 (La. 1987).

       73
            Rec. Doc. 33 at 16.

       74
            See id.


                                                         11
        Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 12 of 20




because additional discovery might shed light on the factual issues raised in the motion. 75 The

Court addresses each of these issues in turn.

   A.          Whether Plaintiff Brought the Negligent Professional Undertaking Claim Within
               One Year of Accrual

        Defendant contends that Plaintiff knew or should have known of Defendant’s allegedly

negligent actions by October 2017.76 In opposition, Plaintiff contends that it did not incur

damages, and Plaintiff “could not possibly know of any damages, until after FQA’s final payment

to [Plaintiff] and later rejection of [Plaintiff’s] last two pay applications [in March of 2018].”77

      In Harvey v. Dixie Graphics, Inc., the Louisiana Supreme Court explained when Article

3942’s one-year prescriptive period commences.78 The Louisiana Supreme Court stated that a tort

action begins to accrue “when the plaintiff’s right to be free of illegal damage has been

violated.”79 The damage sustained must be actual, determinable, and not merely speculative.80

Yet “there is no requirement that the quantum of damages be certain or that they be fully incurred,

or incurred in some particular quantum, before the plaintiff has a right of action.”81 Therefore, “in

cases in which a plaintiff has suffered some but not all of his damages, prescription runs from the

date on which he first suffered actual and appreciable damage . . . even though he may thereafter

come to a more precise realization of the damages he has already incurred or incur further damage



        75
             Id. at 25.

        76
             Rec. Doc. 30-4 at 11.

        77
             Rec. Doc. 33 at 17.

        78
             593 So. 2d 351, 354 (La. 1992).

        79
             Id.

        80
             Id.

        81
             Id.


                                                 12
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 13 of 20




as a result of the completed tortious act.”82

       In this Court’s February 21, 2020 Order denying Defendant’s motion to dismiss, the Court

addressed the issue of when Plaintiff’s negligent professional undertaking claim accrued as

follows:

       Plaintiff alleges that Defendant refused to advise FQA to certify the French
       Quarter Residence Project’s substantial completion by August 11, 2017 so that
       FQA could avoid paying Plaintiff a completion bonus fee and utility
       reimbursement. Plaintiff also alleges that Defendant pressured the French Quarter
       Residence Project’s architect to delay certifying substantial completion until
       September 14, 2017—one month after the August 11, 2017 substantial completion
       deadline. Finally, Plaintiff concedes that it filed a lien on the French Quarter
       Residence Project on October 10, 2017 because of FQA’s alleged contractual
       breac Importantly, Plaintiff attempts to hold Defendant liable for damages arising
       out of FQA’s alleged contractual breach. Therefore, accepting Plaintiff’s
       allegations in the Petition as true, Plaintiff became aware of “some but not all of
       [the] damages” by October 2017. Accordingly, any tort action in the instant
       Petition, filed in February 2019, is prescribed on the face of the Petition because
       it was brought more than one year after Plaintiff recognized that it had suffered
       appreciable harm from the allegedly tortious act of Defendant.83

       In opposition to the instant motion for summary judgment, Plaintiff argues that it was

required by statute to record its lien in October 2017 and Plaintiff “had not yet been damaged by

Defendant’s negligent acts at that time.”84 However, the lien Plaintiff filed in October 2017 states

that “[FQA] has failed to pay [Plaintiff] for all of the Work performed by [Plaintiff].”85 Plaintiff

has not presented any evidence to refute a finding that Plaintiff was aware of “some but not all of

[the] damages” by October 2017.86 Moreover, Plaintiff has not shown that additional discovery


       82
            Id.

       83
            Rec. Doc. 23 at 22–23 (internal citations omitted).

       84
            Rec. Doc. 33 at 18.

       85
            Rec. Doc. 30-1 at 56.

       86
         Harvey, 593 So. 2d at 354 (“[I]n cases in which a plaintiff has suffered some but not all of his damages,
       prescription runs from the date on which he first suffered actual and appreciable damage . . . even though
       he may thereafter come to a more precise realization of the damages he has already incurred or incur further
                                                         13
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 14 of 20




is necessary on this issue.87 Therefore, Plaintiff’s negligent professional undertaking claim began

to accrue in October 2017 when Plaintiff became aware that it had suffered appreciable harm

from the allegedly tortious act of Defendant. Plaintiff filed the instant action more than one year

later on February 15, 2019.88 As a result, Plaintiff’s negligent professional undertaking claim is

prescribed unless Plaintiff can show that an exception to the prescriptive period is applicable.89

B.     Whether the Continuing Tort Doctrine Applies to Plaintiff’s Claim

       Plaintiff relies on the “continuing tort doctrine” to argue that ongoing damages result in

an “extended prescriptive period,” and that Defendant’s allegedly negligent actions constitute a

single continuing tort.90 Defendant contends that the continuing tort doctrine is inapplicable in

this matter because “[Defendant’s] actions were not continuous in the sense that there was not a

breach, and resulting damage, on a daily basis.”91

       “The doctrine of continuing tort presents an exception to the one-year prescriptive

period.”92 Under the continuing tort doctrine, “[w]hen the cause of the injury is a continuous one

giving rise to successive damages, prescription dates from cessation of the wrongful conduct




       damage as a result of the completed tortious act.”).

       87
         Plaintiff asserts that additional discovery will show that FQA always had the right to override Defendant’s
       advices and pay Plaintiff what Plaintiff billed. Discovery on this issue would not change the undisputed fact
       that Plaintiff was aware of at least some of the damages in October 2017.

       88
            Id. at 1.

       89
         Ordinarily, the burden of proving that a plaintiff’s claim has prescribed remains with the moving party.
       Terrebonne Parish Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 877 (5th Cir. 2002). Yet when a plaintiff's
       claim has prescribed on the face of the petition, the burden shifts to the plaintiff to negate prescription. Id.

       90
            Rec. Doc. 33 at 20–24.

       91
            Rec. Doc. 40 at 9–12.

       92
            Terrebonne Par. Sch. Bd, 310 F.3d at 885.


                                                        14
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 15 of 20




causing the damage.”93 “The continuing tort doctrine requires both continuous tortious conduct

and resulting damages.”94 “For the continuing tort doctrine to apply, three requirements must be

met—a continuing duty owed to plaintiff, a continuing breach of that duty by defendants, and a

continuing injury or damages arising day to day.”95 Once a court finds that prescription did not

commence to run on a claim until the continuous conduct abated, the court must then determine

the factual issue of when the conduct abated.96

       Plaintiff has not shown that the continuing tort doctrine applies to this case. Plaintiff’s

claims against Defendant are based on Defendant’s alleged duty “to perform its role as FQA’s

owner’s representative on the Project in accordance with the standard of care of professionals in

[Defendant’s] industry.”97 Plaintiff’s claim rests on its assertion that Defendant breached this

alleged duty.98 In a letter dated February 15, 2018 and attached as an exhibit to Defendant’s

motion for summary judgment, counsel for FQA stated that:

       This letter shall confirm the discussions between French Quarter Apartments
       Limited Partnership (“FQA”) and [Defendant] last week, wherein FQA advised that
       pursuant to Section 15.3 of the agreement, [Defendant] will no longer serve as an
       Owner’s Representative for the purposes of contract administration. This change
       shall be effective as of February 9, 2018.99



       93
            Outdoor Sys., Inc. v. Entergy Corp., No. 2001-CA-0613 (La. App. 4 Cir. 12/19/01), 804 So. 2d 848, 850.

       94
            Id.

       95
         Alexander v. La. State Bd. of Private Investigator Examiners, 2015-0537 (La. App. 4 Cir. 2/17/17), 211
       So. 3d 544, 557 (citing Crump v. Sabine River Auth., 98-2326 (La. 6/29/99), 737 So. 2d 720, 728).

       96
         Bustamento, 607 So. 2d at 542 (“Having found that prescription did not commence to run on Ms.
       Bustamento’s claim until the continuous conduct abated, we must now determine the date on which such
       abatement occurred. Before addressing the factual issue of when the conduct abated....”).

       97
            Rec. Doc. 27 at 4.

       98
            Id.

       99
            Rec. Doc. 30-1 at 73.


                                                        15
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 16 of 20




Accordingly, Defendant’s role as FQA’s representative terminated on February 9, 2018. Plaintiff

filed the instant action on February 15, 2019, over a year after the termination of Defendant’s role

as FQA’s representative.100

       Moreover, Louisiana courts have found the continuing tort doctrine applicable only in

narrow circumstances “[w]here the operating cause of injury is a continuous one and gives rise

to successive damages.”101 By contrast, “[w]hen the operating cause of the injury is ‘not a

continuous one of daily occurrence’, there is a multiplicity of causes of action and of

corresponding prescriptive periods.”102

       In Young v. United States, the United States Court of Appeals for the Fifth Circuit

analyzed whether a series of allegedly negligent reports issued by the United States Geographical

Survey (“USGS”) regarding the potential for highway flooding during the construction of

Interstate 12 constituted a continuing tort under Louisiana law.103 The Fifth Circuit found that

plaintiffs had not alleged a continuing tort under Louisiana law because they did not allege that

the USGS perpetuated the injury through “overt, persistent, and ongoing acts,” as required for the

application of the continuing tort doctrine.104 Similarly, in 2802 Magazine Street, LLC v.

Eggspressions of North America, LLC, the Fourth Circuit Court of Appeal of Louisiana found

that a series of alleged misrepresentations relating to a commercial lease in violation of the

Louisiana Unfair Trade Practices Act were “single acts” and that the continuous tort doctrine did



       100
             Id. at 1.

       101
             Crump, 737 So. 2d at 726 (internal citation omitted).

       102
             Id. (quoting A.N. Yiannopoulos, Predial Servitudes, § 63 (1983)).

       103
             Young v. United States, 727 F.3d 444, 447–49 (5th Cir. 2013).

       104
             Id. at 448 (quoting Hogg v. Chevron USA, Inc., 2009-2632 (La. 7/6/10), 45 So. 3d 991, 1003)).


                                                         16
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 17 of 20




not apply.105

       In the instant case, Plaintiff claims that Defendant provided FQA with a series of

“representations and advice constitut[ing] a negligent professional undertaking.”106 Plaintiff does

not assert that Defendant perpetuated the alleged injury through “overt, persistent, and ongoing

acts.”107 Rather, Plaintiff claims that Defendant engaged in discrete acts of negligence.

Specifically, Plaintiff alleges that Defendant engaged in a series of “damaging communications

with FQA.”108 Accordingly, like in Young and 2802 Magazine Street, LLC, Plaintiff has not

demonstrated that the continuing tort doctrine is applicable to this case. Moreover, Plaintiff has

not shown that additional discovery is necessary on this issue.109

C.    Whether the June 2018 Complaint Interrupted Prescription

       Plaintiff avers that Defendant and FQA are solidarily liable to Plaintiff and that the lawsuit

filed by Plaintiff against FQA on June 28, 2018 in this Court therefore interrupted prescription

on the instant tort claim.110 Louisiana Civil Code article 1799 provides that “[t]he interruption of

prescription against one solidary obligor is effective against all solidary obligors.” Prescription is

interrupted by the filing of suit in a court of competent jurisdiction.111 Therefore, if the June 2018


       105
          2802 Magazine St., L.L.C. v. Eggspressions of N. Am., L.L.C., 2019-0085 (La. App. 4 Cir. 5/22/19), 274
       So. 3d 1279, 1283–84.

       106
             Rec. Doc. 27 at 8.

       107
             Young, 727 F.3d at 448 (quoting Hogg, 45 So. 3d at 1003)).

       108
             Rec. Doc. 33 at 23.
       109
          Plaintiff asserts that “[d]iscovery is expected to show that [Defendant] gave continued advices relative
       to [Plaintiff’s] payment claims against FQA beyond the exhibits introduced with this Opposition.” Rec.
       Doc. 33 at 24. Discovery on this issue would not alter this Court’s finding that these incidents were discrete
       acts of alleged negligence.

       110
             Rec. Doc. 33 at 2.

       111
             LSA–C.C. art. 3462.


                                                        17
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 18 of 20




complaint interrupted prescription, the claims in the instant petition filed on February 15, 2019

will not be prescribed. Defendant disputes the premise of Plaintiff’s argument by contending that

FQA and Defendant are not solidarily liable under Louisiana law.112

       Louisiana Civil Code article 1796 provides that a “solidary obligation arises from a clear

expression of the parties’ intent or from the law.” Article 1796 further states that “solidarity of

obligation shall not be presumed.” Louisiana Civil Code article 1794 defines a solidary obligation

as follows: “An obligation is solidary for the obligors when each obligor is liable for the whole

performance.” In Bellard v. American Central Insurance Company, the Louisiana Supreme Court

explained that “a solidary obligation exists when the obligors (1) are obliged to the same thing,

(2) so that each may be compelled for the whole, and (3) when payment by one exonerates the

other from liability toward the creditor.”113

       Furthermore, in Dumas v. State ex rel. Dept. of Culture, Recreation & Tourism, the

Louisiana Supreme Court held that 1996 amendments to the Louisiana Civil Code “abolishe[d]

solidarity among non-intentional tortfeasors, and ma[de] each non-intentional tortfeasor liable

only for his own share of the fault, which must be quantified pursuant to [Louisiana Civil

Code] Article 2323.”114 In BellSouth Telecommunications, LLC v. A&A Cable Contractors, Inc.,

the First Circuit Court of Appeal of Louisiana, relying on Dumas, held that the filing of an action

for breach of contract against one defendant did not interrupt the prescriptive period of a tort



       112
             Rec. Doc. 40 at 5–7.
       113
          Bellard v. American Cent. Ins. Co., 2007–1335, (La. 04/14/08), 980 So. 2d 654, 663–64 (quoting Hoefly
       v. Gov’t Employees Ins. Co., 418 So. 2d 575, 579 (La. 1982)); see also CEF Funding, L.L.C. v. Sher Garner
       Cahill Richter Klein & Hilbert, L.L.C., No. 09-6623, 2011 WL 13202966, at *4 (E.D. La. May 3, 2011)
       (Africk, J.).

       114
         Dumas v. State ex rel. Dept. of Culture, Recreation & Tourism, No. 02-0563 (La. 10/15/02), 828 So. 2d
       530, 537.


                                                     18
       Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 19 of 20




claim against a different defendant.115 The BellSouth court reasoned that the defendants could not

be solidarity liable because there were “simply no allegations of any conspiracy to commit an

intentional or willful act.”116

        A “solidary obligation arises from a clear expression of the parties’ intent or from the

law.”117 After the 1996 amendments to the Louisiana Civil Code, a solidary obligation arises

under the law in cases of intentional tort.118 In this case, Plaintiff does not claim that Defendant

and FQA committed an intentional tort. Additionally, Plaintiff does not identify any other

statutory basis for solidary liability. Therefore, Plaintiff must show that there was a clear

expression of the parties’ intent for Defendant and FQA to be held solidarily liable.119 Plaintiff

has not presented any such evidence in opposition to the instant motion for summary judgment.

Instead, Plaintiff contends that additional discovery is needed on this issue. Plaintiff presents the

declaration of its counsel, M. David Kurtz, to support its position that additional discovery is

needed to properly oppose the motion for summary judgment.120 Mr. Kurtz’s declaration states

that Plaintiff “expects to uncover information through discovery that will shed additional light on

the contractual relationship between [Defendant] and FQA, the extent to which [Defendant]

provided advice harmful to [Plaintiff] and the extent to which FQA relied on such advice.”121 The



        115
           BellSouth Telecommunications, L.L.C. v. A & A Cable Contractors, Inc., No. 2016-0803 (La. App. 1 Cir.
        5/11/17), 221 So. 3d 90, 94.

        116
              Id.

        117
              La. Civ. Code art. 1796.

        118
              Dumas, 828 So. 2d at, 537.

        119
              La. Civ. Code art. 1796.

        120
              Rec. Doc. 33-2.

        121
              Id.


                                                      19
      Case 2:19-cv-09391-NJB-DPC Document 50 Filed 02/08/21 Page 20 of 20




extent of the contractual relationship between FQA and Defendant is paramount to Plaintiff’s

argument that FQA and Defendant are solidary obligors.

       Because Plaintiff cannot adequately oppose the motion for summary judgment until

further discovery is conducted, the Court finds that denial of the motion for summary judgment

without prejudice is proper pursuant to Federal Rule of Civil Procedure 56(d). The Court notes

that, pursuant to the Court’s Scheduling Order, the parties have until April 14, 2021, to complete

discovery and any non-evidentiary pretrial motions must be filed in sufficient time to permit

hearing thereon no later than April 21, 2021.122 Accordingly, pursuant to Rule 56(d) of the Federal

Rules of Civil Procedure, the Court will deny Defendant’s motion for summary judgment without

prejudice to allow the parties additional time to conduct discovery.

                                         V. Conclusion

       For the reasons set forth above, the Court finds that Plaintiff cannot adequately oppose

the motion for summary judgment until further discovery is conducted. Accordingly,

       IT IS HEREBY ORDERED that Defendant DFC Group, Inc.’s “Motion for Summary

Judgment”123 is DENIED WITHOUT PREJUDICE pursuant to Rule 56(d) of the Federal Rules

of Civil Procedure.

                                     8th day of February, 2021.
       NEW ORLEANS, LOUISIANA, this _____


                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       122
             Rec. Doc. 47.

       123
             Rec. Doc. 30.


                                                20
